         Case 7:15-cv-09679-NSR Document 129 Filed 02/09/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CONNIE AVARAS, individually and as parent of N.A.,

                               Plaintiff,                                            2/9/2021

       -against-
                                                                  No. 15 Civ. 09679 (NSR)
CLARKSTOWN CENTRAL SCHOOL DISTRICT,                                OPINION & ORDER
BOARD OF EDUCATION FOR THE CLARKSTOWN
CENTRAL SCHOOL DISTRICT, and NEW YORK
STATE DEPARTMENT OF EDUCATION,

                              Defendants.


NELSON S. ROMÁN, United States District Judge

       Defendant the New York State Education Department (“NYSED”) moves under Rules

12(b)(6) and 21 of the Federal Rule of Civil Procedure to dismiss the Third Amended Complaint

brought by Plaintiff Connie Avaras (“Avaras” or “Plaintiff”). Avaras has advised the Court in

writing that it does not intend to oppose the motion of NYSED. (ECF No. 118-1.) NYSED’s

motion is granted, and Avaras’ Third Amended Complaint is dismissed without prejudice against

NYSED.

       The procedural history and facts of this case have been summarized on multiple

occasions by this Court, including in the Court’s Amended Opinion and Order dated October 15,

2018, ECF No. 79, and accordingly the Court limits itself now to a concise summary of relevant

details. Avaras initially sought judicial review of a decision made by a State Review Officer

(“SRO”) at the NYSED, who affirmed the decision of an Independent Hearing Officer (“IHO”),

finding that the Clarkstown Central School District (the “District”) did not violate its Child Find

obligation and offered Avaras’ child (“N.A.”) a free and appropriate public education for the
         Case 7:15-cv-09679-NSR Document 129 Filed 02/09/21 Page 2 of 4




2011-2012 and 2013-2014 school years. Avaras contended that she was entitled to tuition

reimbursement and transportation expenses for her unilateral alternative.

       Pursuant to the Court’s October 2018 Opinion and Order, the Court granted the

NYSED’s motion to dismiss with respect to all claims pending before the Court. Despite

dismissing all claims against NYSED with prejudice, a narrow set of issues were potentially live

for resolution at a later date because, in a separate Opinion and Order dated August 28, 2018, the

Court remanded back to the IHO the determination of whether Plaintiff is entitled to tuition

reimbursement from the year she filed her due process complaint through the 2017-2018 years

under the pendency law. (ECF No. 77.)

       Subsequently, on October 19, 2018, the IHO reached a decision on the pendency issue

remanded by the Court and denied Avaras’ request for tuition reimbursement for the 2012/2013

through 2017/2018 school years. Avaras appealed the IHO’s decision to the SRO who, by

decision dated January 23, 2019, affirmed the IHO’s decision. Thereafter, Avaras commenced

an action at the docket number 19-cv-05335 seeking judicial review of the SRO’s decision.

Plaintiff voluntarily discontinued the action at 19-cv-05335 in order to assert her claims

challenging the January 2019 SRO’s decision in this action, i.e., 15-cv-09679.

       Plaintiff’s Third Amended Complaint seeks judicial review, pursuant to 20 U.S.C. §

1415, of the SRO’s decision upholding the IHO’s decision to deny tuition reimbursement for the

2012/2013 through 2017/2018 academic years. Plaintiff asserts causes of action under the

Individuals with Disabilities Education Improvement Act, 29 U.S.C. § 1400 et seq., Section 504

of the Rehabilitation Act of 1973, and the Americans with Disabilities Act, 20 U.S.C. § 12132 et

seq. against NYSED. NYSED moved to dismiss the complaint on the ground several grounds

including that Avaras’ claims fail under the law of the case doctrine, that NYSED is not a proper



                                                 2
         Case 7:15-cv-09679-NSR Document 129 Filed 02/09/21 Page 3 of 4




party to this action, and that, in any event, Avaras’ complaint fails to assert any allegations

indicating how NYSED violated the law or injured Avaras. Avaras subsequently advised the

Court in writing that she does not oppose the motion, and only seeks to reserve the right to

further amend her complaint at an indeterminate date should Avaras later learn additional facts

supporting an amended pleading.

        A district court may not grant a Rule 12(b)(6) motion simply because it is unopposed, but

must review the merits of the motion and decide if the movant has met its burden. See McCall v.

Pataki, 232 F.2d 321, 322–23 (2d Cir.2000) (“If a complaint is sufficient to state a claim on

which relief can be granted, the plaintiff's failure to respond to a Rule 12(b)(6) motion does not

warrant dismissal.”). To survive a motion to dismiss, a complaint must contain “sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

129 S.Ct. 1937, 1949 (2009) (internal quotation omitted).

        The Third Amended Complaint must be dismissed for failure to state a claim upon which

relief can be granted as it relates to NYSED. This Court has, in this case and a related case,

repeatedly held that “[t]he State Education Department—which is not responsible for the day-to-

day formulation of students’ IEPs—is not a proper party to a suit challenging an administrative

determination as to the sufficiency of the IESPs provided by the local education agency.”

Avaras v. Clarkstown Cent. Sch. Dist., No. 18-cv-6964, 2019 WL 4600870, at *14 (S.D.N.Y.

Sept. 21, 2019); see also Avaras v. Clarkstown Cent. Sch. Dist., No. 15 CV 9679 (NSR), 2018

WL 4964230, at *8 n.8 (S.D.N.Y. Oct. 15, 2018). The Third Amended Complaint asserts nearly

identical bases for liability as the earlier complaints that the Court dismissed, and accordingly is

now subject to dismissal once again for this same reasons.




                                                    3
           Case 7:15-cv-09679-NSR Document 129 Filed 02/09/21 Page 4 of 4




         Avaras indicated by letter dated February 18, 2020 that she may discover additional

factual bases to assert claims against NYSED, and sought to reserve her right to assert such

claims should that information be discovered. The Third Amended Complaint is dismissed

without prejudice to a re-filing within twenty days. Any new pleading must properly allege

claims for which NYSED is a proper party. If Avaras fail to re-plead properly, or to move for an

extension of time together with a showing of cause, I will dismiss the complaint with prejudice.

         The Clerk of the Court is respectfully directed to terminate the motions at ECF Nos. 115

and 128.

Dated:     February 9, 2021                                 SO ORDERED:
           White Plains, New York



                                                ________________________________
                                                       NELSON S. ROMÁN
                                                     United States District Judge




                                                 4
